` C




       1   PETER A. GOLDENRING(SBN 79387)
       2   peter(a~~p~law.law
           MARK R. PACHOWICZ(SBN 138108)
       3   mark 4p~law.law
           PACHOWICZ ~ GOLDENRING
       4   A Professional Law Corporation
           6050 Seahawk Street
       5   Ventura, California 93003-6622
       6   Telephone: 805-642-6702
           Facsimile: 805-642-3145
       7
           DESMOND J. HINES,JR., ESQ., SBN 105831
       8   dhindsna,hinshawlaw.com
           FILOMENA E. MEYER,ESQ.,SBN 151410
       9   fineyer(c~hinshawlaw.com
      10   HINSHAW & CULBERTSON,LLP
           1 1601 Wilshire Boulevard, Suite 800
      11   Los Angeles, California 90025-1744
           Telephone: 310-909-8000
      12   Facsimile: 310-909-8001
      13   Attorneys for Defendant Ce Soir Lingerie Company,Inc.
      14   dba Fashion Forms, erroneously sued as Fashion Forms,Inc.

      15
      16                           iJNITED STATES DISTRICT COURT

      17                         CENTRAL DISTRICT OF CALIFORNIA

      18
           HELEN VANVAKARIS,an                            Case No. 2:19-cv-07765-DMG-JEM
      19   individual
                                                          The Hon. Dolly M. Gee
      20                 Plaintiff,
                                                          Complaint filed: June 27, 2019
      21
                   v.

      22   FASHION FORMS,INC., a Texas                                  ]PROTECTIVE
           corporation; and DOES 1-100,                    ORDER
      23
           inclusive,
      24
      25                 Defendants.

      26
      27
      28
 1                                 [PROPOSED]ORDER
 2

 3         Based on the representations of counsel, and good cause appearing
 4   therefore, the Court approves the parties' Stipulation for Protective Order filed on
 5   March 13, 2020 as Docket No.          p          ,the terms of which shall be
 6   enforceable by this Court in all respects.
 7

 8   FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
 9

10

11   Dated:            ,2020
12                                          H n. John E. McDermott
13                                          U.S. Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
